United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTIONAL
INSTITUTION, Elkton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-161
Issued: July 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ November 1, 2007 and September 5, 2008 merit decisions denying his
traumatic injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained a traumatic injury to his right lower extremity on
May 2, 2007.
FACTUAL HISTORY
On May 2, 2007 appellant filed a traumatic injury claim alleging that he sustained
injuries to his right foot and ankle while running in response to a work-related call for assistance.
He stated that his agency-issued footwear was “broken down” and failed to provide adequate
support for his feet or the rest of his body.

Appellant submitted medical notes from the Family Practice Center of Salem, Inc. dated
May 2 and June 6, 2007. On May 2, 2007 Dr. Richard L. Fawcett, a Board-certified family
practitioner, related appellant’s history of injury on that date, indicating that, while running in
response to a call, he developed pain in the bottom of his right foot, which radiated into the
bilateral portion of the right ankle. Examination revealed no instability in the ankle joint; no
ligamentous laxities; and no tenderness on dorsiflexion or plantar flexion eversion or inversion
maneuvers. Dr. Fawcett diagnosed right foot ligamentous sprain, tendinitis. In a June 6, 2007
follow-up report, Dr. Constantine V. Economous, a Board-certified family practitioner, stated
that appellant continued to experience heel pain as a result of his work-related injury. He found
good range of motion (ROM) in the right hip, knee and ankle without crepitus or tenderness, and
good ROM of the right foot, with ligaments and tendons stable and intact. However,
Dr. Economous’ examination revealed tenderness over the calcaneal region, as well as a slow
gait favoring the right heel. He diagnosed right foot tendinitis; right foot plantar fascitis and
right foot calcaneal pain. On June 6, 2007 Dr. Economous restricted appellant from running at
work for three weeks.
The record contains a report of a June 6, 2007 x-ray of the right foot. The record also
contains requests for authorization for a course physical therapy.
In a September 26, 2007 letter, the Office informed appellant that his claim had initially
been treated as a simple, unchallenged claim with minor medical cost or no loss of work, but
that, as the medical expenses had exceeded $1,500.00, the case would have to be formally
adjudicated. It further informed him that the evidence and information submitted was
insufficient to establish that he had experienced the incident as alleged, or that he had a
diagnosed condition that resulted from the incident. Appellant was advised to submit medical
evidence which provided a diagnosis and a rationalized opinion explaining how the alleged
incident caused the diagnosed condition.
Appellant submitted an October 4, 2007 report from Dr. Economous, who noted that
appellant was seen in his office on May 2 and June 6, 2007 for a work-related right foot injury,
which occurred while he was running to respond to a call. He related that appellant developed
pain in the bottom of his right foot, “going around into the lateral portion of the right ankle.”
Appellant was given prednisone and instructed to take Tylenol and to alternate the use of ice and
heat for pain. Subsequently a course of physical therapy was recommended, and Naprosyn was
prescribed for pain. Noting that appellant had no preexisting foot conditions, Dr. Economous
opined that his current foot condition was aggravated by running in response to a call at work on
the date in question.
On October 9, 2007 appellant stated that his position at the employing establishment
requires him to respond to emergencies and calls for assistance from coworkers, which at times
requires him to run to the location of the emergency. He alleged that the inappropriate footwear
provided by the employing establishment contributed to his injury. The record contains a
position description for gardener supervisor and March 1, 2007 minutes from a staff meeting.
By decision dated November 1, 2007, the Office denied appellant’s claim on the grounds
that the medical evidence failed to establish that his claimed medical condition was causally

2

related to the established work-related event. On November 20, 2007 appellant requested an oral
hearing.
Appellant submitted notes dated October 8, 2007 from Dr. Economous reflecting his
follow-up treatment for right foot pain. Dr. Economous diagnosed right foot tendinitis, resolved;
right foot plantar fascitis, resolved; and right foot calcaneal pain, resolved.
At a June 16, 2008 telephonic hearing, appellant testified that, on May 2, 2007, while
running in response to a call from the contract center, he came down on his right foot and
experienced severe, shooting pain. He stated that the incident was observed by a coworker.
By decision dated September 5, 2008, the hearing representative affirmed the
November 1, 2007 decision. The representative found that the evidence was sufficient to
establish that the May 2, 2007 incident occurred as alleged. However, the medical evidence was
not sufficiently rationalized to establish that his right foot condition was causally related to the
established event.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for payment of compensation for
disability or death of an employee, resulting from personal injury sustained while in the
performance of duty.1 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
“arising out of and in the course of employment.”2
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged, and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the “fact of injury,” consisting of
two components which must be considered in conjunction with one another. The first is whether
the employee actually experienced the incident that is alleged to have occurred at the time, place,
and in the manner alleged. The second is whether the employment incident caused a personal
injury, and generally this can be established only by medical evidence.4
1

5 U.S.C. § 8102(a).

2

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
3

Robert Broome, 55 ECAB 339 (2004).

4

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term “injury” as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q), (ee).

3

The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship.6 Neither the mere
fact that a disease or condition manifests itself during a period of employment, nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents, is
sufficient to establish a causal relationship.7 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.9
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained an injury in the performance of duty.
An employee who claims benefits under the Act has the burden of establishing the
essential elements of his claim. The claimant has the burden of establishing by the weight of
reliable, probative and substantial evidence that the condition for which compensation is sought
is causally related to a specific employment incident or to specific conditions of the employment.
As part of this burden, the claimant must present rationalized medical opinion evidence, based
upon a complete and accurate factual and medical background, establishing causal relationship.10
However, it is well established that proceedings under the Act are not adversarial in nature and,
while the claimant has the burden of establishing entitlement to compensation, the Office shares
responsibility in the development of the evidence to see that justice is done.11

5

Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

20 C.F.R. § 10.303(a).

9

John W. Montoya, 54 ECAB 306 (2003).

10

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
11

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, supra note 10; Dorothy L. Sidwell, 36
ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

4

The Office accepted that the May 2, 2007 running incident occurred as alleged, but found
that there was no medical evidence that provided a diagnosis that could be connected to that
injury. The Board finds, however, that the medical evidence of record supports that appellant
sustained a work-related injury on May 2, 2007.
Dr. Economous consistently opined that the May 2, 2007 running incident caused or
aggravated appellant’s diagnosed conditions. On June 6, 2007 he stated that appellant continued
to experience heel pain as a result of his work-related injury. Noting that appellant demonstrated
tenderness over the calcaneal region, as well as a slow gait favoring the right heel,
Dr. Economous diagnosed right foot tendinitis; right foot plantar fascitis; and right foot calcaneal
pain. In a narrative report dated October 4, 2007, he accurately described the history of injury,
stating that appellant injured his right foot on May 2, 2007. Dr. Economous explained that
appellant developed pain in the bottom of his right foot, “going around into the lateral portion of
the right ankle.” Noting that appellant had no preexisting foot conditions, he opined that his
current foot condition was aggravated by running in response to a call at work on the date in
question. On October 8, 2007 Dr. Economous diagnosed right foot tendinitis, resolved; right
foot plantar fascitis, resolved; and right foot calcaneal pain, resolved.
The remaining medical evidence of record also supports appellant’s claim. On May 2,
2007 Dr. Fawcett related appellant’s history of injury on that date, indicating that, while running
in response to a call, he developed pain in his the bottom of his right foot, which radiated into the
bilateral portion of the right ankle. Examination revealed no instability in the ankle joint; no
ligamentous laxities; and no tenderness on dorsiflexion or plantar flexion eversion or inversion
maneuvers. Dr. Fawcett diagnosed right foot ligamentous sprain, tendinitis.
The Board notes that, while none of the reports of appellant’s attending physicians is
completely rationalized, they are consistent in indicating that he sustained an employmentrelated foot injury and are not contradicted by any substantial medical or factual evidence of
record. While the reports are not sufficient to meet his burden of proof to establish his claim,
they raise an uncontroverted inference between appellant’s claimed condition and the accepted
employment incident, and are sufficient to require the Office to further develop the medical
evidence and the case record.12 On remand the Office shall obtain a rationalized opinion from a
qualified physician as to whether appellant’s current condition is causally related to the accepted
incident, and shall issue an appropriate decision in order to protect his rights of appeal.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether or not appellant
sustained an injury in the performance of duty.

12

See Virginia Richard, supra note 10; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41
ECAB 354 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2008 and November 1, 2007
decisions of the Office of Workers’ Compensation Programs are set aside, and the case is
remanded for further development consistent with this decision.
Issued: July 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

